Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's confirmation of the election with traverse of Group I, claims 1-9 is acknowledged.  The traversal is on the ground(s) that the search for the non-elected claims would significantly overlap the search for the elected claims and such search could be performed without any serious burden on the Examiner.  This is not found persuasive because Applicant has not provided evidence of such grounds.  The Examiner maintains the contention that claims 1 and 10 lack the same or corresponding special technical features.  Such lack of the same special technical features would cause serious burden on the Examiner since each different special technical feature would have to be searched individually.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4-7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiraoka (US 2019/0038114).
As to claim 1, Hiraoka discloses an endoscope (endoscope 1, Fig.1) including an elevator (forceps raising table 120, Figs.2,3) that is provided at a distal end of an insertion portion (2a, 
a main body portion (portion 110 (111,112) and bearing 160, Fig.2)  that constitutes the distal end of the insertion portion (110 and 160 are part of distal portion 2a, Figs.1,2), the main body comprising
a first section (portion 111,112); and
a second section (160) mountable to the first section (160 shown mounted to 111/112 in Fig.2);
a shaft member (arm portion 130, [0030]), an end portion of the shaft member on one side in a direction along an axis supporting the elevator so as to be capable of integrally rotating about the axis (elevator 120 is supported by end of first member 131 (see left side of Fig.2) and connected for integral rotation about axis Ax, Figs.2,3, [0030]); 
a drive member (connecting portion 132c, Fig.2) that is located at an intermediate position on the shaft member in the direction along the axis (Fig.2), and transmits, to the shaft member, operation force that is applied to an action point that is eccentric from the axis (connecting portion 132c is connects with force applying wire 170 at a point off of axis Ax, Fig.2, [0030]); 
a portion of the first section (112, Fig.2) serves as a first bearing (hole 112a through housing 112, Figs.2,4) that is provided between the end portion and a perpendicular line that extends to the axis from the action point (the bearing 112 is located between the end that supports elevator 120 and a perpendicular line drawn from wire 170 to axis Ax, see dash line in annotated figure below), the first bearing supporting the shaft member so as to be capable of 
	
    PNG
    media_image1.png
    267
    386
    media_image1.png
    Greyscale

a portion of the second section (160) serves as a second bearing (shaft hole 160a in bearing 160, Fig.2, [0030]) that is provided on a side opposite to the first bearing relative to the perpendicular line in the direction to the axis (on opposite side of dashed line from first bearing, see annotated figure above), the second bearing supporting the shaft member so as to be capable of rotating about the axis relative to the main body portion (shaft rotatably supported by 160a, [0030]).
	As to claim 4, the main body portion has a housing recession portion (groove 111a) that houses the elevator (see Fig.2), and the end portion of the shaft member protrudes from one of a pair of opposing walls of the housing recession portion, and another one of the pair of opposing walls is a substantially flat surface that opposes a leading end of the end portion (shaft member 130 protrudes through hole 112a in the side wall of groove 111a (right side of groove 111a in Fig.2) and extends toward the opposing flat side wall (left side of groove 111a in Fig.2)).
As to claim 5, the first bearing is constituted by a first circular cross-section portion (131,132, Figs.2.4) that is provided in the shaft member and a first circular cross-section hole 
As to claim 6, Hiraoka further discloses an annular sealing member (seal portion 140, Fig.2, [0031]) that liquid-tightly blocks a space between the first circular cross-section hole and the first circular cross-section portion ([0031]-[0032]).
	As to claim 7, wherein the first section (111,112) of the main body portion has the first circular cross-section hole (112a, Figs.2,4), and the second section (160) that has the second circular cross-section hole (160a), the first section includes an insertion space (groove 111b, Fig.2) into which the second section can be inserted (160 shown inserted into 111b in Fig.2), and the second section is inserted into the insertion space in a liquid-tight manner (cap 190 closes space 111b to be watertight, [0027]), and when the second section is inserted, the first circular cross-section hole and the second circular cross-section hole are located at positions separated from each other along the axis (hole 112a and 160a along axis Ax, Fig.2).
	As to claim 9, the main body portion has a housing recession portion (groove 111a, Fig.2) that houses the elevator (elevator 120 shown in groove 111a in Fig.2), a drive member arrangement space (111b) that houses the drive member (shown in Fig.2) and is liquid-tightly closed off from the housing recession portion (seal portion 140 seals between groove 111a and 111b at hole 112a, [0031]), a lid insertion space (space that accommodates cap 190, Fig.2, .

Allowable Subject Matter
Claims 8 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
	Applicant’s arguments with respect to the prior art rejection over Hiraoka are based on the amendments made to claim 1.  These amendments, which recite further specifics of the main body portion do not distinguish over the structure of Hiraoka, as pointed out in the revised rejection appearing above.  However, new claim 22 does distinguish over Hiraoka.  This claim, as well as claim 8, has be objected to as being dependent upon a rejected base claim, but would .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795